Citation Nr: 1717217	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  12-24 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Talamantes, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the Air Force from August 1973 to January 1996.  

This matter comes before the Board of Veterans Appeals' (Board) on appeal from a September 2011 Rating Decision (RD) by the Department of Veterans Affairs (VA) of the Sioux Falls, South Dakota Regional Office (RO), which denied the benefit on appeal. 

In January 2015, the Board, remanded the claim to the agency of original jurisdiction (AOJ) in order to obtain additional documentation and to have the Veteran examined to discover whether he was unemployable due to his service-connected disorders.  In September 2016, the Board again remanded the claim to the AOJ in order to obtain an opinion from a vocational expert regarding the Veteran's functional impairment on his ability to work.  The AOJ, in a Supplemental Statement of the Case (SSOC), again denied the claim.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As indicated in the Introduction, this claim was denied in January 2012 and again most recently in the SSOC.  According the evidence cited, the SSOC's denial was based on a December 2016 VA examination and opinion.  The examiner's opinion was based, at least in part, on a standard stress test that the Veteran took in 2014.  After a review of the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, evidence of the stress test could not be located.  As such, the claim must be remanded so attempts can be made to obtain a copy of the 2014 stress test referenced by the December 2016 VA examiner.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file any outstanding VA and private treatment records documenting stress tests administered to the Veteran, specifically the record the examiner in the December 2016 VA examination references as "a standard Bruce protocol treadmill for a stress test", that took place on or about 2014.  The Veteran should also be afforded the opportunity to identify and/or submit any outstanding private treatment records.

2.  Following the completion of the foregoing, and any other development deemed necessary, the AOJ should re-adjudicate the Veteran's claim.  If the claim remains denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






